DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment of claim 20 where the electro-hydraulic power pack included in the first suspension actuator system that is used to ‘indirectly drive’ the second suspension actuator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 20 where is the electro-hydraulic power pack included in the first suspension actuator system that is used to ‘indirectly drive’ the second suspension actuator ?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,6,8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carabelli et al. U.S. 2008/0257626 in view of Six et al. 10,434,835 and Anderson et al. U.S. 2010/0072760..
 	Regarding claim 1, as previously discussed, Carabelli et al. shows in figures 1 or 2a,2b a rough schematic device which shows a first hydraulic actuator assembly that includes a first primary hydraulic actuator 2 directly driven by a first hydraulic device 4,24, wherein the first primary hydraulic actuator includes a first compression volume and a first extension volume—inherent due to the two connection lines from the pump 4 or 24.
	Lacking in Carabelli is a specific showing of the first perch actuator indirectly driven by the first hydraulic device 4,24.
	The reference to Six shows in figures 2-4 a similarly structured device to that of Carabelli including a first hydraulic actuator 90 (showing compression and extension volumes 80,78) driven by a first hydraulic device 130 and driving, indirectly (via valve arrangement 140,142), a first perch actuator assembly at 56 in figure 3.  Note this assembly 56 appears integrated into the first hydraulic actuator 28,36 in figure 2.  Note the volume at 64.
	Anderson is relied upon to show in figures 2,5 and 6 a similar hydraulic actuator to the two aforementioned references but that the valving arrangements may be varied i.e. some valves may not be included/left out.
	One having ordinary skill in the art before the invention was effectively filed would have found it obvious to have modified Carabelli to include a first perch actuator assembly, as taught by Six, simply to adapt the device to a particular line of vehicles where improved road handing characteristics may be needed by an improved ‘intelligent’ suspension system.
	Regarding claim 6 note the second actuator arrangement on the right side of figure 2b in Carabelli.
Regarding claims 8,9 these limitations are considered to be met.
Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carabelli et al. U.S. 2008/0257626 in view of Six et al. 10,434,835 and Monk et al U.S. 2008/0272561.
Regarding claim 20 Carabelli et al. is relied upon as explained above.  The first and second actuators are shown at 2,22 in figures 2a,2b.  The ‘electro-hydraulic power pack’ is considered to be either of the pumps at 4,24.
Lacking is a specific showing of the electro-hydraulic power-pack included in the first suspension actuator system is used to indirectly drive the second suspension actuator.
The reference to Six et al. is relied upon, as previously described.  Specifically, Six shows a suspension system similar in both purpose and structure to that of Carabelli and in at least figure 7 shows ‘a first suspension actuator system’—3000a,3000c and a second suspension actuator system – 3000b,3000d.  These are presumably inherent in Carabelli. 
 Note the various optional arrangement of the ‘electro-hydraulic power pack’ i.e. pump-motor-accumulator arrangements in the several different embodiments of Six. See the various combinations outlined in Tables A and B in column 8. Also, Six states in col 10 around lines 46-56 that various other implementations than that shown in figures 5-10 may be employed dependent upon such well known engineering considerations as force generation, packaging constraints, increased efficiency and power constraints—i.e. specific vehicle and/ or specific vehicle application of the suspension system.
Monk is relied upon to also show a similar suspension system to that of Carabelli and indicates in at least paras 0031-0032 that the front/rear and left/right stiffness of the vehicle may be different to change the specific roll and pitch characteristics of the vehicle.  This may be necessary to compensate for changes in weight distribution in the vehicle—such as on front wheel drive vehicles, or possibly for loaded vehicles carrying cargo.  Note the ‘pressure intensifiers’ generally shown at 100,200.
One having ordinary skill in the before the time the invention was effectively filed would have
found it obvious to have arranged the electro-hydraulic power pack arrangement of Carabelli to that of applicant’s, as broadly claimed.  Specifically by adding valve(s) and/or intensifiers between the pump 4,24 and the second suspension actuator 22 in Carabelli, thereby establishing an indirect connection between the pump/power pack 4 or 24 and the second suspension actuator 22, according to Monk the pitch and/or roll characteristics may be changed for the reason(s) above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 2-5,7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



11/6/22